UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-7926



EUGENE R. DANIELS,

                                              Plaintiff - Appellant,

          versus


OFFICER NEAL; NFN SEWELL; MAJOR RILEY; WARDEN
JOHNSON; NFN MULLENAX; NURSE BEIFIELT; DOCTOR
EDWARDS; NFN MONTGOMERY; D. SBYANT; NFN MAST;
NFN HAMILTON; NURSE CROCKER; NFN WILLIAMS; NFN
MCGREW; BOBO; CAPTAIN MILLER; NFN WADE; NFN
SMITH; NFN ISGRIGG; NFN ULTMAN; MALE NURSE
GREEN; LIEUTENANT HART; NFN KUMINSKY,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   Margaret B. Seymour, District
Judge. (CA-99-4084-7)


Submitted:   March 21, 2002                 Decided:   March 28, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eugene R. Daniels, Appellant Pro Se. Vinton DeVane Lide, VINTON D.
LIDE & ASSOCIATES, Lexington, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Eugene R. Daniels appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.             We

have reviewed the record and the district court’s opinion accepting

the magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Daniels v. Neal, No. CA-99-4084-7 (D.S.C. filed Oct. 19, 2001 &

entered Oct. 25, 2001). We dispense with oral argument because the

facts   and   legal    contentions   are   adequately   presented    in   the

materials     before   the   court   and   argument   would   not   aid   the

decisional process.




                                                                    AFFIRMED




                                      2